  Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 1 of 6 PageID: 605




Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                                     Crim. No. 01-538
         v.
                                                                  OPINION & ORDER
 ERIK JOHNSON,

                Defendant.


John Michael Vazquez, U.S.D.J.

        This matter comes before the Court by way of Defendant Erik Johnson’s motion to reduce

his sentence pursuant to the First Step Act. D.E. 242. The Government filed opposition, D.E. 253,

to which Defendant replied, D.E. 255. The Court then ordered additional briefing, D.E. 256, which

the parties submitted, D.E. 257, 258. The Court reviewed the parties’ submissions and considered

the motions without oral argument pursuant to Local Criminal Rule 1.1 and Local Civil Rule

78.1(b). The critical issue is whether Defendant is eligible for relief under the First Step Act. The

Court finds that he is. Given recent guidance from the Third Circuit, the Court also permits the

parties to submit additional information as to whether the Court should exercise its discretion and

reduce Johnson’s sentence.

   I.         BACKGROUND

        The relevant facts are not in dispute. Following a jury trial in 2002, Johnson was convicted

of a conspiracy to distribute, and possess with intent to distribute, more than 1 kilogram of heroin

and more than 5 kilograms of cocaine base in violation of 21 U.S.C. § 846 (contrary to 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)). He was also found guilty of distribution of, and possession with intent
    Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 2 of 6 PageID: 606




to distribute, heroin in violation of 21 U.S.C. § 841(b)(1)(C). Because of a prior state drug

conviction, his adjusted offense level under the United States Sentencing Guidelines was 45 which,

when combined with a criminal history category of IV, resulted in a Guidelines range of life

imprisonment. He also faced a statutory mandatory minimum sentence of twenty years under 21

U.S.C. § 841(b)(1)(A). On November 1, 2002, Johnson was sentenced to life imprisonment.

           Following the passage of Amendment 782 1 to the Guidelines, Johnson moved for a

sentence reduction. On August 18, 2017, the district judge granted the motion and reduced

Johnson’s sentence to 480 months.

           Johnson then made the current motion after the First Step Act was enacted.

     II.      LEGAL STANDARD & ANALYSIS

           The Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (2010), made two

critical changes as to sentencing when cocaine base is involved in the underlying criminal offense.

The act amended 21 U.S.C. § 841(b)(1)(A)(iii), which carries a mandatory minimum sentence of

10 years and a maximum of life, to raise the threshold amount of cocaine base from 50 to 280

grams. The Fair Sentencing Act similarly changed 21 U.S.C. § 841(b)(1)(B)(iii), which requires

a mandatory minimum sentence of 5 years and a maximum of 40 years, to increase the requisite

amount of cocaine base from 5 to 28 grams. The Fair Sentencing Act, however, was not

retroactive.

           Eight years later, the First Step Act of 2018 was passed. Section 404 of the First Step Act

Provides as follows:




1
  “In November 2014, Amendment 782 to the United States Sentencing Guidelines became
effective. Amendment 782 reduced by 2 levels the base offense levels of various drug quantities.”
United States v. Easter, 975 F.3d 318, 320 (3d Cir. 2020) (citing U.S. Sentencing Guidelines
Manual app. C, amend. 782 (U.S. Sentencing Comm’n 2014)).
                                                    2
 Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 3 of 6 PageID: 607




                     (a) D E F I N I T I O N O F CO V E R E D O F F E N S E .—In this section,
               the term “covered offense” means a violation of a Federal criminal
               statute, the statutory penalties for which were modified by section 2
               or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220; 124
               Stat. 2372), that was committed before August 3, 2010.

                    (b) D E F E N D A N T S P R E V I O U S L Y S E N T E N C E D .—A court that
               imposed a sentence for a covered offense may, on motion of the
               defendant, the Director of the Bureau of Prisons, the attorney for the
               Government, or the court, impose a reduced sentence as if sections
               2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;
               124 Stat. 2372) were in effect at the time the covered offense was
               committed.

                     (c) L I M I T A T I O N S .—No court shall entertain a motion made
               under this section to reduce a sentence if the sentence was previously
               imposed or previously reduced in accordance with the amendments
               made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
               Law 111–220; 124 Stat. 2372) or if a previous motion made under
               this section to reduce the sentence was, after the date of enactment
               of this Act, denied after a complete review of the motion on the
               merits. Nothing in this section shall be construed to require a court
               to reduce any sentence pursuant to this section.

Pub. L. No. 115-391, 132 Stat. 5194 § 404. Section 404 of the First Step Act essentially made

sections 2 and 3 of the Fair Sentencing Act retroactive.

       Whether a defendant is eligible for relief under Section 404 is a question of law; if a

defendant is eligible, whether he/she receives relief is a matter of judicial discretion. Here, the

parties disagree over Johnson’s eligibility. Johnson was convicted of a dual object conspiracy as

to both heroin and cocaine base. The relevant Fair Sentencing Act amendments only affected

cocaine base. Johnson contends that because he was convicted of a conspiracy involving (in part)

over 28 grams of cocaine base, and because this threshold amount was increased to 280 grams

under the Fair Sentencing Act, he is eligible for relief under the First Step Act. D.E. 242 at 5-6.

The Government responds that Johnson is wrong for two reasons. First, the Government posits,

Johnson was also convicted of a conspiracy involving an amount of heroin that still imposes the



                                                      3
  Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 4 of 6 PageID: 608




same statutory penalty, that is, a statutory mandatory minimum of twenty years and a maximum

of life. D.E. 253. Second, the Government continues, Johnson was convicted of a conspiracy

involving over five kilograms of cocaine base, which is well in excess of the 280 grams

implemented by the Fair Sentencing Act. Id. at 1.

       Turning first to the Government’s second argument, the Third Circuit has rejected this

position. In United States v. Jackson, 964 F.3d 197, 206, 207 (3d Cir. 2020), the Circuit ruled that

eligibility under Section 404 of the First Step Act turns on a defendant’s statute of conviction rather

than the defendant’s actual conduct. Thus, even though the jury found that Johnson conspired as

to more than five kilograms of cocaine, his statute of conviction was changed by the Fair

Sentencing Act.

       As to the Government’s first argument – concerning a dual object conspiracy - the parties

do not cite to any binding precedent nor could the Court locate any. In an unpublished opinion,

United States v. Hardwick, 802 F. App’x 707 (3d Cir. 2020), the Third Circuit noted the issue but

expressly declined to rule on it. However, the Court finds the following observation in a

concurrence from the Sixth Circuit to be persuasive:

                        I write separately to clarify that in my view, the question “we
               first must ask” in this case is “whether the sentencing court ‘imposed
               a sentence’ solely for a crack-cocaine offense,” full stop. Op. at 3
               (quoting First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132
               Stat. 5194, 5222). Because the answer is yes, our job is done. We
               have not yet ruled on the effect of a hybrid offense on eligibility for
               First Step Act relief, and this crack-cocaine-only case is not the
               appropriate vehicle for making that decision. See United States v.
               Hardwick, 802 F. App’x 707, 711 (3d Cir. 2020) (distinguishing
               between statutory ineligibility and “a factor that the District Court
               can consider in the exercise of its discretion” to reduce a sentence”);
               United States v. Wirsing, 943 F.3d 175, 186 (4th Cir. 2019) (“There
               is no indication that Congress intended a complicated and
               eligibility-limiting determination at the ‘covered offense’ stage of
               the analysis.”), as amended (Nov. 21, 2019).



                                                  4
  Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 5 of 6 PageID: 609




                       For when we do have occasion to reach the hybrid conviction
               issue, however, I note that our sister circuits that have considered it
               have uniformly found defendants with hybrid convictions eligible
               for First Step Act relief. The Fourth Circuit “see[s] nothing in the
               text of the [First Step] Act requiring that a defendant be convicted
               of a single violation of a federal criminal statute whose penalties
               were modified by section 2 or section 3 of the Fair Sentencing Act”
               to be eligible. [United States v.] Gravatt, [953 F.3d 258, 264 (4th
               Cir. 2020)]; see also Wirsing, 943 F.3d at 186. Emphasizing that
               only one covered offense is needed, the Seventh Circuit explains
               that “a defendant’s conviction for a covered offense is a threshold
               requirement of eligibility for resentencing on an aggregate penalty.”
               United States v. Hudson, 967 F.3d 605, 611 (7th Cir. 2020). The
               Eleventh Circuit has similarly found a defendant eligible when “at
               least some of [his] . . . convictions were covered offenses.” United
               States v. Shaw, Nos. 19-12846, ––– F. App’x ––––, ––––, 19-12921,
               2020 WL 5909494, at *2 (11th Cir. Oct. 6, 2020).

                       This approach makes sense. “Sentences for covered
               offenses are not imposed in a vacuum, hermetically sealed off from
               sentences imposed for non-covered offenses.” Hudson, 967 F.3d at
               611. And “if Congress intended for the [First Step] Act not to apply
               if a covered offense was combined with an offense that is not
               covered, it could have included that language. But it did not.”
               Gravatt, 953 F.3d at 264. I would likewise “decline to expand the
               limitations crafted by Congress.” Id. Because this case does not
               squarely present the hybrid conviction issue for our review,
               however, it is best left for another day.

United States v. Mitchell, -- F. App’x --, 2020 WL 6117698, *3-4 (6th Cir. 2020) (Stranch, J.,

concurring) (footnotes omitted). As a result, the Court also disagrees with the Government’s first

argument and finds that Johnson is eligible for relief under the First Step Act.

       Having found that Johnson is eligible, the Court must next decide whether to exercise its

discretion and grant him a reduced sentence. The Third Circuit recently spoke to a court’s duty in

this regard. In United States v. Easter, 975 F.3d 318, 323, 326 (3d Cir 2020), the Circuit ruled that

when deciding a motion pursuant to the First Step Act, a district court must consider any applicable

factors under 18 U.S.C. § 3553(a). The Easter court added that when conducting its analysis, the

district judge should also consider any relevant “post-sentencing developments[.]” Id. at 327. The

                                                 5
  Case 2:01-cr-00538-JMV Document 259 Filed 11/04/20 Page 6 of 6 PageID: 610




court in Easter, however, also indicated that a defendant is not “entitled to a plenary resentencing

hearing at which he would be present.” Id. at 326.

          Here, Johnson submitted his motion before the decision in Easter. At the time, Johnson

appeared to believe that if he were eligible under the First Step Act, he would also receive a full

sentencing rehearing during which he could speak. D.E. 242 at 1. As a result, it does not appear

that Johnson fully addressed the factors that the Court must consider in deciding whether to grant

him relief. Thus, the Court will permit the parties additional time to submit further information

that they wish the Court to consider in deciding whether to grant Johnson relief.

   III.      CONCLUSION

          For the foregoing reasons, and for good cause shown,

          It is on this 4th day of November 2020, hereby

          ORDERED that Johnson’s motion for a reduction of his sentence pursuant to the First

Step Act, D.E. 242., is GRANTED in part. The Court finds that Johnson is eligible for relief

under the First Step Act; and it is further

          ORDERED that as to remaining issue, that is, whether the Court will grant Johnson’s

motion and reduce his sentence, the parties may submit additional information pursuant to the

following schedule:

          1. Defendant shall file any additional information, including legal argument, no later than
             December 4, 2020, and

          2. The Government shall file an opposition no later than December 18, 2020.



                                                       __________________________
                                                       John Michael Vazquez, U.S.D.J.




                                                   6
